


Exhibit 10.17

 

Citibank, N.A.
390 Greenwich Street
New York, New York 10013

[g119892kk01i001.jpg]

 

Execution Copy

 

Date:                                                                 
August 11, 2011 (amended and restated on May 11, 2012)

 

To:                                                                            
EP Investments LLC

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, PA 19104

Attention:  Gerald F. Stahlecker

Phone:  215-495-1169

Fax:  215-222-4649

Email: jerry.stahlecker@franklinsquare.com

 

From:                                                               Citibank,
N.A.
388 Greenwich Street
11th Floor
New York, New York 10013
Attention:  Director Derivative Operations
Facsimile:  212-615-8594

 

Transaction Reference Number:      60061662

 

CONFIRMATION

 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to set forth the terms and conditions of
the Transactions entered into between Citibank, N.A. (“Citibank”) and EP
Investments LLC, a limited liability company formed under the laws of the State
of Delaware (“Counterparty”), on the Trade Date specified below (each, a
“Transaction” and, collectively, the “Transactions”).  This letter constitutes a
“Confirmation” as referred to in the Master Agreement specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
shall govern.  Capitalized terms used but not defined in this Confirmation have
the meanings assigned to them in Annex A.  Capitalized terms used but not
defined in this Confirmation or in Annex A have the meanings assigned to them in
the Definitions.

 

With effect from the Amendment Effective Date (as defined below), this
Confirmation amends and restates the prior Confirmation dated August 11, 2011
(the “Original Confirmation”) relating to the Transactions described herein,
which Original Confirmation is hereby superseded and shall be of no further
force or effect.

 

1

--------------------------------------------------------------------------------


 

1.             AGREEMENT

 

This Confirmation supplements, forms a part of and is subject to, the ISDA 2002
Master Agreement, dated as of August 11, 2011 (as amended, supplemented and
otherwise modified and in effect from time to time, the “Master Agreement”),
between Citibank and Counterparty.  All provisions contained in the Master
Agreement govern this Confirmation except as expressly modified below.

 

2.             TERMS OF TRANSACTIONS

 

The terms of the particular Transactions to which this Confirmation relates are
as follows:

 

General Terms:

 

 

 

 

 

Trade Date:

 

August 11, 2011

 

 

 

Effective Date:

 

August 11, 2011

 

 

 

Amendment Effective Date:

 

May 11, 2012

 

 

 

Scheduled Termination Date:

 

The latest date for the final scheduled payment (or, if there is only one
scheduled payment, for the scheduled payment) of principal of any Reference
Obligation at any time included in the Reference Portfolio.

 

 

 

Termination Date:

 

The final Scheduled Settlement Date (as defined in the Master Agreement) with
respect to all Transactions (other than any Counterparty Third Floating Rate
Payer Payment Date).  The obligations of the parties to make payments required
to be made hereunder shall survive the Termination Date.

 

 

 

Obligation Termination Date:

 

(a) In relation to any Repaid Obligation, the related Repayment Date; and

 

 

 

 

 

(b) In relation to any Terminated Obligation, the related Termination Settlement
Date.

 

 

 

Reference Portfolio:

 

As of any date of determination, all Reference Obligations with respect to all
Transactions outstanding on such date.

 

 

 

Reference Obligation:

 

Each obligation listed on Annex I from time to time having a Reference Amount
equal to the “Reference Amount” indicated on Annex I for such obligation (and,
in the case of a Committed Obligation, having an Outstanding Principal Amount
equal to the “Outstanding Principal Amount” indicated on Annex I for such
Committed Obligation), in each case, subject to adjustment by the Calculation
Agent

 

2

--------------------------------------------------------------------------------


 

 

 

in accordance with the terms of this Confirmation.

 

 

 

 

 

Counterparty may, by notice to Citibank on any Business Day on or after the
Trade Date (each, an “Obligation Trade Date”), designate that any obligation
(each, a “Reference Obligation”) shall become the subject of a Transaction
hereunder.  Any such notice shall specify the proposed Reference Obligation and
the proposed Reference Amount, Reference Entity, Independent Amount Percentage
and Initial Price in relation to such Transaction.

 

Notwithstanding the foregoing, no such designation by Counterparty will be
effective unless:

 

(a)           Citibank consents on or prior to the Obligation Trade Date to the
relevant Reference Obligation becoming the subject of a Transaction hereunder
(having the proposed Reference Amount and Initial Price in the notice of
designation from Counterparty);

 

(b)           on the Obligation Trade Date the relevant Reference Obligation
satisfies the Obligation Criteria set forth in Annex II; and

 

(c)           after giving effect to such Transaction, on the Obligation Trade
Date the Portfolio Notional Amount will not exceed the Maximum Portfolio
Notional Amount.

 

Without limiting the generality of the foregoing clause (a), Citibank may
withhold its consent to any such designation based on any legal, accounting, tax
or other similar issues that are adverse to Citibank in any material respect and
that would or could reasonably be expected to arise as a result of the entry
into such Transaction or any purchase by the Citibank Holder of such Reference
Obligation as a hedge for such Transaction.  In the event that Citibank
determines not to hold, or cause to be held, all or any portion of any such
Reference Obligation as a hedge for such Transaction on the Obligation
Settlement Date for such Transaction, Citibank shall give prompt notice thereof
to Counterparty.

 

The “Obligation Settlement Date” for a Transaction shall be the date following
the Obligation Trade Date for such Transaction that is customary for settlement
of the related Reference Obligation substantially in accordance with the
then-current market practice in

 

3

--------------------------------------------------------------------------------


 

 

 

the principal market for the related Reference Obligation (as determined by the
Calculation Agent).

 

On the Obligation Trade Date for a Transaction, the Reference Amount of such
Transaction shall, for all purposes hereof (including the determination of the
“Portfolio Notional Amount”) other than calculating Rate Payments, be increased
by the “Reference Amount” specified in such notice from Counterparty.  On the
Obligation Settlement Date for a Transaction, the Reference Amount of such
Transaction shall, solely for the purposes of calculating Rate Payments, be
increased by the “Reference Amount” specified in such notice from Counterparty.

 

Once a Reference Obligation becomes the subject of a Transaction hereunder,
Citibank shall promptly prepare and deliver to Counterparty a revised Annex I
reflecting the Reference Portfolio as of the related Obligation Trade Date.

 

If any payment of interest on a Reference Obligation that would otherwise be
made during the period from and including the Obligation Trade Date to but
excluding the Termination Trade Date is not made but is capitalized as
additional principal (without default), then the amount of interest so
capitalized as principal shall become a new Transaction hereunder (a “PIK
Transaction”) having the same terms and conditions as the Transaction relating
to the Reference Obligation in respect of which such interest is capitalized,
except that (1) the Initial Price in relation to such PIK Transaction shall be
zero, (2) the Obligation Trade Date and Obligation Settlement Date for such PIK
Transaction shall be the date on which such interest is capitalized and (3) the
Reference Amount of such PIK Transaction will be the amount of interest so
capitalized as principal.  Citibank shall give notice to Counterparty after a
PIK Transaction becomes outstanding as provided above, which notice shall set
forth the information in the foregoing clauses (2) and (3).

 

 

 

Reference Entity:

 

The borrower of the Reference Obligation identified as such in Annex I hereto. 
In addition, “Reference Entity”, unless the context otherwise requires, shall
also refer to any guarantor of or other obligor on the Reference Obligation.

 

 

 

Portfolio Notional Amount:

 

As of any date of determination, the sum of the Notional Amounts for all
Reference Obligations as of

 

4

--------------------------------------------------------------------------------


 

 

 

such date.

 

 

 

Notional Amount:

 

(a) In relation to any Transaction (other than with respect to any Terminated
Obligation or Repaid Obligation), as of any date of determination, the Reference
Amount of the related Reference Obligation as of such date multiplied by the
Initial Price in relation to such Reference Obligation; and

 

(b) In relation to any Transaction with respect to a Terminated Obligation or
Repaid Obligation, the amount of the reduction in the Reference Amount of the
related Reference Obligation determined, in the case of a Terminated Obligation,
pursuant to Clause 3 or, in the case of a Repaid Obligation, pursuant to
Clause 5, in each case multiplied by the Initial Price in relation to the
related Reference Obligation.

 

 

 

Outstanding Principal Amount:

 

In relation to any Reference Obligation as of any date of determination, the
outstanding principal amount of such obligation as shown in the then current
Annex I, as increased pursuant to this Clause 2 (or, in the case of any
Committed Obligation, pursuant to any borrowing in respect of such Committed
Obligation after the Obligation Trade Date) and reduced pursuant to Clauses 3
and 5.  Except as otherwise expressly provided below with respect to
Counterparty First Floating Amounts, the principal amount of any Committed
Obligation outstanding on any date shall include the aggregate stated face
amount of all letters of credit, bankers’ acceptances and other similar
instruments issued in respect of such Committed Obligation to the extent that
the holder of such Committed Obligation is obligated to extend credit in respect
of any drawing or other similar payment thereunder.

 

 

 

Commitment Amount:

 

In relation to any Reference Obligation that is a Committed Obligation (and the
related Transaction) as of any date of determination, the maximum outstanding
principal amount of such Reference Obligation that a registered holder thereof
would on such date be obligated to fund (including all amounts previously funded
and outstanding, whether or not such amounts, if repaid, may be reborrowed).

 

 

 

Notional Funded Amount:

 

In relation to any Reference Obligation that is a Committed Obligation (and to
the related Transaction) as of any date of determination, the greater of
(a) zero and (b) the sum of (i) the Outstanding Principal Amount of such
Reference

 

5

--------------------------------------------------------------------------------


 

 

 

Obligation as of the Obligation Trade Date multiplied by the Initial Price in
relation to such Reference Obligation minus (ii) the product of (x) the excess,
if any, of the Commitment Amount of such Reference Obligation as of the
Obligation Trade Date over the Outstanding Principal Amount of such Reference
Obligation as of the Obligation Trade Date multiplied by (y) 100% minus the
Initial Price in relation to such Reference Obligation plus (iii) any increase
in the Outstanding Principal Amount of such Reference Obligation during the
period from but excluding the Obligation Trade Date to and including such date
of determination minus (iv) any decrease in the Outstanding Principal Amount of
such Reference Obligation during the period from but excluding the Obligation
Trade Date to and including such date of determination.

 

In relation to any Reference Obligation that is a Term Obligation (and the
related Transaction) as of any date of determination, the Notional Amount of
such Reference Obligation.

 

 

 

Reference Amount:

 

In relation to (a) any Term Obligation, the Outstanding Principal Amount thereof
and (b) any Committed Obligation, the Commitment Amount thereof.

 

 

 

Maximum Portfolio Notional Amount:

 

USD100,000,000 or such greater amount as Citibank and Counterparty may agree in
writing from time to time.

 

 

 

Business Day:

 

New York

 

 

 

Business Day Convention:

 

Following (which shall apply to any date specified herein for the making of any
payment or determination or the taking of any action which falls on a day that
is not a Business Day).

 

If any anniversary date specified herein would fall on a day on which there is
no corresponding day in the relevant calendar month, then such anniversary date
shall be the last day of such calendar month.

 

 

 

Monthly Period:

 

Each period from but excluding the 25th day of any calendar month to and
including the same day of the immediately succeeding calendar month.

 

 

 

Calculation Agent:

 

Citibank.  Unless otherwise specified, the Calculation Agent shall make all
determinations, calculations and adjustments required pursuant to this
Confirmation in

 

6

--------------------------------------------------------------------------------


 

 

 

good faith and on a commercially reasonable basis.

 

 

 

Calculation Agent City:

 

New York

 

 

 

Independent Amount Percentage:

 

In relation to any Reference Obligation (and the related Transaction), the
Independent Amount Percentage specified in Annex I ; provided that, if, on any
date of determination, the number of Reference Obligations of different
Reference Entities in the Reference Portfolio is four or fewer, the Independent
Amount Percentage on such date in relation to each Reference Obligation (and
each related Transaction) will not be less than 35%.  For purposes of this
definition, a Reference Entity and its Affiliates shall be deemed to be a single
Reference Entity.

 

 

 

Initial Price:

 

In relation to any Reference Obligation (and the related Transaction), the
Initial Price specified in Annex I.  The Initial Price (a) will be expressed
exclusive of accrued interest, (b) will be expressed as a percentage of the
Reference Amount, (c) will be determined exclusive of Costs of Assignment that
would be incurred by a buyer in connection with any purchase of the Reference
Obligation and exclusive of any Delay Compensation and (d) will be, as of the
related Obligation Trade Date, the “Initial Price” specified by Counterparty to
Citibank in the notice of designation referred to above and consented to by
Citibank.

 

 

 

Payments by Counterparty

 

 

 

 

 

Counterparty First Floating Amounts:

 

 

 

 

 

First Floating Amount Payer:

 

Counterparty

 

 

 

First Floating Amount:

 

In relation to any First Floating Rate Payer Payment Date, the sum, for each
Transaction, of the products of (a) the First Floating Rate Payer Calculation
Amount for such Transaction for the related First Floating Rate Payer
Calculation Period multiplied by (b) the Floating Rate Option for such
Transaction during the related First Floating Rate Payer Calculation Period plus
the Spread multiplied by (c) the Floating Rate Day Count Fraction; provided
that, for purposes of the foregoing calculation, the percentage specified in the
foregoing clause (b) shall be the Spread (and not the Floating Rate Option plus
the Spread) with respect to any portion of a First

 

7

--------------------------------------------------------------------------------


 

 

 

Floating Rate Payer Calculation Amount constituting the undrawn stated face
amount of all letters of credit, bankers’ acceptances and other similar
instruments issued in respect of a related Committed Obligation.

 

 

 

First Floating Rate Payer
Calculation Amount:

 

In relation to any First Floating Rate Payer Calculation Period and any
Transaction, the daily average of the Notional Funded Amount of such Transaction
during such First Floating Rate Payer Calculation Period.

 

 

 

First Floating Rate Payer
Calculation Period:

 

In relation to any Transaction, each Monthly Period, except that (a) the initial
First Floating Rate Payer Calculation Period will commence on, and include, the
related Obligation Settlement Date and (b) the final First Floating Rate Payer
Calculation Period will end on, but exclude, the related Obligation Termination
Date.

 

 

 

First Floating Rate
Payer Payment Date:

 

(a) In relation to any Transaction (other than with respect to any Terminated
Obligation or Repaid Obligation), the seventh Business Day following the last
day of any Monthly Period, commencing with the first such date after the
Obligation Settlement Date for such Transaction and ending with the last such
date occurring prior to the related Obligation Termination Date; and

 

(b) In relation to any Terminated Obligation or Repaid Obligation, the related
Total Return Payment Date.

 

 

 

Floating Rate Option:

 

In relation to any Transaction, USD-LIBOR-BBA.

 

 

 

Designated Maturity:

 

In relation to any Transaction, one month.

 

 

 

Spread:

 

1.30%.

 

 

 

Floating Rate Day
Count Fraction:

 

In relation to any Transaction, Actual/360.

 

 

 

Reset Dates:

 

The first day of each First Floating Rate Payer Calculation Period.

 

 

 

Compounding:

 

Inapplicable

 

8

--------------------------------------------------------------------------------


 

Counterparty Second Floating Amounts

 

 

 

 

 

Second Floating Amount Payer:

 

Counterparty

 

 

 

Second Floating Amount:

 

Each Expense or Other Payment.

 

 

 

Second Floating Rate
Payer Payment Dates:

 

In relation to any Transaction, (a) the seventh Business Day following the last
day of each Monthly Period, beginning with the first such Business Day after the
Obligation Settlement Date for such Transaction, (b) the related Obligation
Termination Date and (c) after the related Obligation Termination Date, the
seventh Business Day after notice of a Second Floating Amount from Citibank to
Counterparty; provided that, prior to the seventh Business Day after the related
Obligation Termination Date, if Counterparty has received less than seven
Business Days’ notice from Citibank that such Second Floating Amount is due and
payable, such Second Floating Rate Payer Payment Date shall be the seventh
Business Day following the last day of the next succeeding Monthly Period  The
obligation of Counterparty to pay Second Floating Amounts in respect of any
Transaction shall survive the related Obligation Termination Date.

 

 

 

Counterparty Third Floating Amounts:

 

 

 

 

 

Third Floating Amount Payer:

 

Counterparty

 

 

 

Third Floating Amount:

 

In relation to any Terminated Obligation or Repaid Obligation, Capital
Depreciation, if any.

 

 

 

Third Floating Rate
Payer Payment Dates:

 

Each Total Return Payment Date.

 

 

 

Payments by Citibank:

 

 

 

 

 

Citibank Fixed Amounts:

 

 

 

 

 

Fixed Amount Payer:

 

Citibank

 

 

 

Fixed Amount:

 

In relation to any Transaction, the Interest and Fee Amount with respect to such
Transaction for the related Fixed Amount Payer Payment Date.

 

9

--------------------------------------------------------------------------------


 

Fixed Amount Payer Calculation Periods:

 

In relation to each Reference Obligation in the Reference Portfolio, each period
from and including any date upon which a payment of interest is made on such
Reference Obligation to but excluding the next such date; provided that (a) the
initial Fixed Amount Payer Calculation Period shall commence on and include the
Obligation Settlement Date for such Reference Obligation and (b) the final Fixed
Amount Payer Calculation Period shall end on, but exclude, the related
Obligation Termination Date.

 

 

 

Fixed Amount Payer Payment Dates:

 

(a) In relation to any Transaction (other than with respect to any Terminated
Obligation or Repaid Obligation), the seventh Business Day following the last
day of any Monthly Period, commencing with the first such date after the
Obligation Settlement Date for such Transaction and ending with the last such
date occurring prior to the related Obligation Termination Date; and

 

(b) In relation to any Transaction with respect to any Terminated Obligation or
Repaid Obligation, the related Total Return Payment Date.

 

 

 

Citibank Floating Amounts:

 

 

 

 

 

Floating Amount Payer:

 

Citibank

 

 

 

Floating Amount:

 

In relation to any Terminated Obligation or Repaid Obligation, Capital
Appreciation, if any.

 

 

 

Floating Rate Payer Payment Dates:

 

Each Total Return Payment Date.

 

3.             REFERENCE OBLIGATION REMOVAL; ACCELERATED TERMINATION.

 

Reference Obligation Removal

 

(a)           A Transaction may be terminated in whole by either party (or in
part by Counterparty) in accordance with this Clause 3 by the giving of notice
(an “Accelerated Termination Notice”) to the other party (each such termination,
an “Accelerated Termination”).

 

(i)                                     Counterparty shall be entitled to
terminate any Transaction or any portion thereof by delivering an Accelerated
Termination Notice to Citibank that is given (i) no later than the proposed
Termination Trade Date and (ii) no more than 30 days, and no less than seven
days, prior to the proposed Termination Settlement Date.  The Accelerated
Termination Notice shall specify the

 

10

--------------------------------------------------------------------------------

 

Reference Obligation that is the subject of such Accelerated Termination, the
amount of the Terminated Obligation, the proposed Termination Trade Date and the
proposed Termination Settlement Date.

 

(ii)                                  Following the occurrence of a Credit Event
(as determined by the Calculation Agent) with respect to the related Reference
Entity (including any guarantor or other obligor referred to in the definition
thereof), Citibank will have the right, but not the obligation, to terminate the
related Transaction by delivering an Accelerated Termination Notice to
Counterparty no less than 10 days prior to the proposed Termination Trade Date. 
The Accelerated Termination Notice shall specify the Reference Obligation that
is the subject of such Accelerated Termination, the amount of the Terminated
Obligation, the proposed Termination Trade Date and the proposed Termination
Settlement Date.

 

Elective Termination by Citibank due to Certain Events

 

(b)                                 If:

 

(i)

 

any Reference Obligation (including any Exchange Consideration) fails to satisfy
the Obligation Criteria at any time,

 

 

 

(ii)

 

Counterparty fails to perform when due any obligation to Transfer Eligible
Collateral under Clause 9(a),

 

 

 

(iii)

 

Counterparty does not, by the deadline specified therefor in the Credit Support
Annex, effect the Transfer to Citibank as Secured Party of Eligible Credit
Support as contemplated by Paragraph 3(a) of the Credit Support Annex,

 

 

 

(iv)

 

the Reference Portfolio consists of Reference Obligations of fewer than three
different Reference Entities (and, for this purpose, a Reference Entity includes
any Affiliate thereof then included in the Reference Portfolio), or

 

 

 

(v)

 

the sum of the Notional Amounts for Reference Obligations of any single
Reference Entity or any of its Affiliates exceeds USD10,000,000,

 

then Citibank may notify Counterparty in writing of such event.  In the case of
the foregoing clause (i), if such event continues for 30 days following the
delivery of such notice, then Citibank will have the right but not the
obligation to terminate the related Transaction.  In the case of the foregoing
clause (ii) or (iii), Citibank will have the immediate right but not the
obligation to terminate each Transaction that is the subject of this
Confirmation.  Citibank may exercise this termination right with respect to each
Terminated Obligation by delivering an Accelerated Termination Notice to
Counterparty that is given, as to any Terminated Obligation, (1) on the proposed
Termination Trade Date and (2) no less than 10 days prior to the proposed
Termination Settlement Date for the related Terminated Obligation.  The
Accelerated Termination Notice shall specify each Reference Obligation that is
the subject of such Accelerated Termination and, with respect to each such
Reference Obligation, the amount of the Terminated Obligation, the proposed
Termination Trade Date and the proposed Termination Settlement Date.

 

Citibank Optional Termination Date

 

(c)                                  Citibank will have the right, but not the
obligation, to terminate each Transaction that is the subject of this
Confirmation, effective on any Business Day occurring on or after May 10, 2013
(the

 

11

--------------------------------------------------------------------------------


 

“Citibank Optional Termination Date”).  Citibank can exercise this termination
right by delivering an Accelerated Termination Notice to Counterparty that is
given no less than 15 days prior to the first proposed Termination Trade Date
specified in the related Accelerated Termination Notice.  The Accelerated
Termination Notice shall specify, as to each Reference Obligation, the amount of
the Terminated Obligation, the proposed Termination Trade Date and the proposed
Termination Settlement Date.  If Citibank does not exercise its right to
terminate each Transaction that is the subject of this Confirmation on or before
the date occurring 30 days prior to the Citibank Optional Termination Date, then
Citibank will have the right, but not the obligation, to propose, by notice to
Counterparty, to amend and restate one or more material terms of the
Transactions, including, without limitation, the Spread, the Independent Amount
Percentage and the application of the Obligation Criteria to the Transactions. 
If Citibank provides a notice to Counterparty proposing to amend and restate one
or more material terms of the Transactions as provided above and Counterparty
does not agree in writing to such amended and restated terms within 10 Business
Days after Citibank provides such notice to Counterparty, each Transaction shall
terminate, and the Termination Trade Date shall be such tenth Business Day.  In
the event of any such termination, Citibank shall deliver an Accelerated
Termination Notice to Counterparty, which shall specify, as to each Reference
Obligation, the amount of the Terminated Obligation, the proposed Termination
Trade Date and the proposed Termination Settlement Date.  Even if a Termination
Trade Date has been designated with respect to each Transaction pursuant to this
Clause 3(c), such designation will not prevent Citibank or Counterparty from
subsequently designating an earlier Termination Trade Date in relation to any
Transaction to the extent Citibank or Counterparty, as the case may be, is
entitled to designate such earlier Termination Trade Date pursuant to this
Confirmation.  Notwithstanding anything in this Confirmation to the contrary, if
Citibank elects to exercise its termination right under this Clause 3(c), then
each reference to the term “Scheduled Termination Date” in Clauses 4 and 5 and
in the definition of “Termination Trade Date” will instead be a reference to the
date 30 days after the first proposed Termination Trade Date specified in such
notice.

 

Early Termination Date under Master Agreement

 

(d)                                 If there is effectively designated an Early
Termination Date under the Master Agreement, then (i) each Transaction will be
terminated in its entirety, (ii) notwithstanding any contrary or otherwise
inconsistent provision of the Master Agreement, the provisions set forth in
Section 6(e) of the Master Agreement shall not apply to any Transaction (except
that amounts that become due and payable on or prior to such Early Termination
Date with respect to any Transaction as provided in this Confirmation will
constitute Unpaid Amounts) and (iii) the Termination Trade Date for each
Transaction will be the date specified by the Calculation Agent occurring on or
promptly after such Early Termination Date; provided that, if such Early
Termination Date is designated by reason of an Event of Default as to which
Citibank is the Defaulting Party, Counterparty may specify the Termination Trade
Date with respect to any Transaction as to which the Calculation Agent has not
specified the Termination Trade Date within 10 days after such Early Termination
Date.  The Calculation Agent shall give notice (an “Accelerated Termination
Notice”) to each party (such termination, an “Accelerated Termination”) on or
prior to such Early Termination Date, which Accelerated Termination Notice shall
specify each Reference Obligation that is the subject of such Accelerated
Termination and, with respect to each such Reference Obligation, the amount of
the Terminated Obligation, the proposed Termination Trade Date and the proposed
Termination Settlement Date.  The amount, if any, payable in respect of such
Early Termination Date will be determined in accordance with Clause 4(b) of this
Confirmation based upon the delivery of such Accelerated Termination Notice.

 

Effect of Termination

 

(e)                                  With respect to any Transaction terminated
in whole pursuant to this Clause 3, (i) as of the relevant Termination Trade
Date the Reference Amount shall, for all purposes hereof  (including the

 

12

--------------------------------------------------------------------------------


 

determination of the “Portfolio Notional Amount”) other than calculating Rate
Payments, be reduced to zero (and, in the case of a Committed Obligation, the
Outstanding Principal Amount thereof shall be reduced to zero) and (ii) as of
the relevant Termination Settlement Date the Reference Amount, for purposes of
calculating Rate Payments, shall be reduced to zero (and, in the case of a
Committed Obligation, the Outstanding Principal Amount thereof shall be reduced
to zero).  With respect to any Transaction terminated in part pursuant to this
Clause 3, (i) as of the relevant Termination Trade Date the Reference Amount
shall, for all purposes hereof  (including the determination of the “Portfolio
Notional Amount”) other than calculating Rate Payments, be reduced by the amount
of the reduction of the Reference Amount specified in the Accelerated
Termination Notice (and, in the case of a Committed Obligation, the Outstanding
Principal Amount shall be reduced by an amount equal to the product of the
Outstanding Principal Amount in effect immediately prior to such reduction
multiplied by the amount of the reduction of the Reference Amount divided by the
Reference Amount in effect immediately prior to such reduction) and (ii) as of
the relevant Termination Settlement Date the Reference Amount shall, for
purposes of calculating Rate Payments, be reduced by the amount of the reduction
of the Reference Amount specified in the Accelerated Termination Notice (and, in
the case of a Committed Obligation, the Outstanding Principal Amount shall be
reduced by an amount equal to the product of the Outstanding Principal Amount in
effect immediately prior to such reduction multiplied by the amount of the
reduction of the Reference Amount divided by the Reference Amount in effect
immediately prior to such reduction).  Following any Termination Trade Date
(other than the Termination Trade Date in respect of the Termination Date),
Citibank shall promptly prepare and deliver to Counterparty a revised Annex I.

 

4.                                      FINAL PRICE DETERMINATION

 

Following the termination of any Transaction in whole or in part pursuant to
Clause 3 or by reason of the occurrence of the Scheduled Termination Date (other
than in connection with a Repayment), the Final Price for the relevant
Terminated Obligation will be determined in accordance with this Clause 4.

 

Determination by Counterparty

 

(a)                                 In order to determine the Final Price for
any Terminated Obligation then held by or on behalf of Citibank as a hedge for
the related Transaction if such determination is being made as the result of a
termination pursuant to Clause 3(a), Counterparty may arrange for the sale of
such Terminated Obligation by giving notice of such sale to Citibank; provided
that Counterparty shall have no right to arrange a sale of a Terminated
Obligation pursuant to this Clause 4(a) if, as a result of such termination and
the termination of all other Transactions as to which the Total Return Payment
Date has not yet occurred, (i) the aggregate Value (as defined in the Credit
Support Annex) of all Posted Credit Support (as so defined) held by Citibank as
Secured Party (as so defined) plus the aggregate of all Citibank Floating
Amounts payable in connection with such terminations would be less than (ii) the
aggregate of all Counterparty Third Floating Amounts payable in connection with
such terminations.  Such notice must be given at least three Business Days prior
to the related Termination Settlement Date in the case of any Terminated
Obligation and at least 10 days prior to the Scheduled Termination Date if all
Transactions are to be terminated in connection with the Scheduled Termination
Date.  Any sale (i) must be to an Approved Buyer or another buyer approved in
advance by Citibank, such approval not to be unreasonably withheld or delayed,
and (ii) must be scheduled to occur no later than the date customary for
settlement, substantially in accordance with the then-current market practice in
the principal market for such Terminated Obligation (as determined by the
Calculation Agent), following the Termination Trade Date and prior to the
Scheduled Termination Date if all Transactions are to be terminated in
connection with the Scheduled Termination Date.  If Counterparty so arranges any
sale, the net cash proceeds received from the sale of any Terminated Obligation,
net of the related Costs of Assignment and adjusted by any Delay Compensation as
provided in Clause 6(b), shall be the “Final Price” for that Terminated
Obligation.

 

13

--------------------------------------------------------------------------------


 

Determination by Calculation Agent

 

(b)                                 If the Final Price for any Terminated
Obligation is not determined according to Clause 4(a), the Calculation Agent
shall attempt to obtain Firm Bids for such Terminated Obligation with respect to
the applicable Termination Trade Date from two or more Dealers.  The Calculation
Agent will give Counterparty notice of its intention to obtain Firm Bids
pursuant to this Clause 4(b) (such notice to be given telephonically and via
electronic mail) not later than two hours prior to the bid submission deadline
specified below.  By notice to Citibank not later than the bid submission
deadline specified below, Counterparty may, but shall not be obligated to,
designate up to three Approved Buyers each of which shall provide a Firm Bid
(and the Calculation Agent will seek a Firm Bid from any such designee so
designated by Counterparty on a timely basis).  A “Firm Bid” shall be a good and
irrevocable bid for value, to purchase all or a portion of the applicable
Terminated Obligation, expressed as a percentage of the Reference Amount of such
Terminated Obligation and exclusive of accrued interest, for scheduled
settlement substantially in accordance with the then-current market practice in
the principal market for such Terminated Obligation, as determined by the
Calculation Agent, submitted as of 11 a.m. New York time or as soon as
practicable thereafter.  If there is more than one Terminated Obligation at any
time, then the Calculation Agent shall obtain Firm Bids solely with respect to
each separate Terminated Obligation (but not with respect to any group or groups
of such Terminated Obligations).  Citibank may, but is not obligated to, sell or
cause the sale of any portion of any Terminated Obligation to any Dealer that
provides a Firm Bid.

 

If the Calculation Agent is unable to obtain from Dealers at least one Firm Bid
or combination of Firm Bids for all of the Reference Amount of any Terminated
Obligation with respect to the relevant Termination Trade Date, the Calculation
Agent will attempt to obtain a Firm Bid or combination of Firm Bids for all of
the Reference Amount of such Terminated Obligation from two or more Dealers
until the earlier of (i) the second Business Day (inclusive) following such
Termination Trade Date and (ii) the date a Firm Bid or combination of Firm Bids
is obtained for all of the Reference Amount of such Terminated Obligation.

 

If the Calculation Agent is able to obtain at least one Firm Bid or combination
of Firm Bids for all or any portion of the Reference Amount of any Terminated
Obligation, the Final Price for such Terminated Obligation or portion thereof
shall be determined by reference to such Firm Bid or Firm Bids pursuant to the
last paragraph of this Clause 4(b).  If no Firm Bids are obtained on or before
such second Business Day for all or a portion of the applicable Terminated
Obligation, the Final Price shall be deemed to be zero with respect to each
portion of such Terminated Obligation for which no Firm Bid was obtained.  The
Calculation Agent will conduct the bid process in accordance with the procedures
set forth in this Clause 4(b) and otherwise in good faith and in a commercially
reasonable manner.  Other than in the case of a termination pursuant to Clause
3(b) or 3(d), Citibank and Counterparty will make commercially reasonable
efforts to accomplish the assignment to Counterparty (free of payment by
Counterparty) of the related Terminated Obligation or portion thereof held by or
on behalf of Citibank as a hedge for the related Transaction for which the Final
Price is deemed to be zero (including as provided below); provided that Citibank
shall not be liable for any losses related to any delay in or failure of such
assignment beyond its control.

 

Notwithstanding anything to the contrary herein,

 

(i)                                     the Calculation Agent shall be entitled
to disregard any Firm Bid submitted by a Dealer if, in the Calculation Agent’s
commercially reasonable judgment, (x) such Dealer is ineligible to accept
assignment or transfer of the related Terminated Obligation or portion thereof,
as applicable, substantially in accordance with the then-current market practice
in the principal market for the Terminated Obligation, as determined by the
Calculation Agent, or (y) as a result of the terms of

 

14

--------------------------------------------------------------------------------


 

any agreement or instrument governing the related Terminated Obligation or any
order of a court of competent jurisdiction relating to such Terminated
Obligation, such Dealer is prohibited or restricted from obtaining any consent
required for the assignment or transfer of the related Terminated Obligation or
portion thereof, as applicable, to it; and

 

(ii)                                  if the Calculation Agent determines that
the highest Firm Bid obtained in connection with any Termination Trade Date is
not bona fide as a result of (x) the occurrence of an Event of Default described
in Section 5(a)(vii) with respect to the bidder, (y) the inability, failure or
refusal of the bidder to settle the purchase of the related Terminated
Obligation or portion thereof, as applicable, or otherwise settle transactions
in the relevant market or perform its obligations generally or (z) the
Calculation Agent not having pre-approved trading lines with the bidder that
would permit settlement of the purchase of the related Terminated Obligation or
portion thereof, as applicable, that Firm Bid shall be disregarded and the next
highest Firm Bid that is not disregarded shall be used to determine the Final
Price.

 

If there is no such Firm Bid, then the Calculation Agent shall designate a new
Termination Trade Date; provided that the Calculation Agent shall designate a
new Termination Trade Date pursuant to this paragraph only once.  If the highest
Firm Bid for any portion of the related Terminated Obligation determined in
connection with the second Termination Trade Date is disregarded pursuant to
this paragraph, the Calculation Agent shall have no obligation to obtain further
bids, and the applicable “Final Price” for the portion which was so disregarded
shall be deemed to be zero.

 

If Citibank transfers, or causes the transfer of, all or any portion of the
Terminated Obligation to the Dealer or Dealers providing the highest Firm Bid or
highest combination of Firm Bids for such Terminated Obligation (or portion
thereof) or to such other party as provided above, the net cash proceeds
received from the sale of such Terminated Obligation or portion thereof (which
sale shall be scheduled to settle substantially in accordance with the
then-current market practice in the principal market for the related Reference
Obligation as determined by the Calculation Agent), net of the related Costs of
Assignment and adjusted by any Delay Compensation as provided in Clause 6(b),
shall be the “Final Price” for that Terminated Obligation (or the portion
thereof that is sold).

 

If Citibank has determined not to hold, or cause to be held, all or any portion
of any Terminated Obligation as a hedge for the related Transaction or otherwise
determines, in its sole discretion, not to sell or cause the sale of any portion
of any Terminated Obligation to a Dealer providing the highest Firm Bid or
combination of Firm Bids, the “Final Price” for such Terminated Obligation or
portion thereof shall be equal to the highest Firm Bid (or highest combination
of Firm Bids) for such Terminated Obligation (or portion thereof) multiplied by
the Reference Amount of such Terminated Obligation (or the respective portions
of the Reference Amount to which such Firm Bids relate).  The Calculation Agent
may perform any of its duties under this Clause 4(b) through any Affiliate
designated by it, but no such designation shall relieve the Calculation Agent of
its duties under this Clause 4(b).

 

5.                                      REPAYMENT.

 

If all or a portion of the Reference Amount of any Reference Obligation is
repaid or otherwise reduced (in the case of a Committed Obligation, only if the
Reference Amount thereof is permanently reduced)  (including, without
limitation, through any exercise of any right of set-off, reduction, or
counterclaim that results in the satisfaction of the obligations of such
Reference Entity to pay any principal owing in respect of such Reference
Obligation) on or prior to the Scheduled Termination Date (the amount of such
repayment or other reduction, a “Repayment”; the portion of the related
Reference Obligation so repaid or otherwise reduced, a “Repaid Obligation”; and
the date of such Repayment, the “Repayment Date”):

 

15

--------------------------------------------------------------------------------


 

(a)                                 the Total Return Payment Date with respect
to the Repaid Obligation will be the seventh Business Day next succeeding the
last day of the Monthly Period in which the Repayment Date occurred;

 

(b)                                 as of the related Repayment Date, the
Reference Amount of such Reference Obligation shall be decreased by an amount
equal to the principal amount of the Repaid Obligation; and

 

(c)                                  the related Final Price in relation to the
Repaid Obligation shall be (i) in the case of a Committed Obligation, the
portion of the Reference Amount that is permanently reduced (excluding any such
reduction below the Outstanding Principal Amount thereof) on such Repayment Date
and (ii) in the case of a Term Obligation, the amount of principal and premium
in respect of principal paid by such Reference Entity on the Repaid Obligation
to holders thereof (or the amount by which the Reference Obligation was
otherwise reduced) on such Repayment Date.  Following any Repayment Date,
Citibank shall promptly prepare and deliver to Counterparty a revised Annex I
showing the revised Reference Amount for the related Reference Obligation.

 

6.                                      ADJUSTMENTS.

 

(a)                                 If any Reference Obligation or portion
thereof is irreversibly converted or exchanged into or for any securities,
obligations or other assets or property (“Exchange Consideration”), thereafter
such Exchange Consideration will constitute such Reference Obligation or portion
thereof, and, unless Citibank shall otherwise agree in writing, if such Exchange
Consideration fails to satisfy the Obligation Criteria, then Clause 3(b)(i)
shall apply.

 

(b)                                 Delay Compensation (as defined below) shall
result in an adjustment (i) as contemplated by the definition of “Interest and
Fee Amount” in connection with the establishment by the Citibank Holder of a
related hedge in respect of a Transaction, if the actual settlement of the
purchase of the related hedge occurs after the Obligation Settlement Date and
(ii) of a Final Price with respect to a Terminated Obligation in connection with
the termination by the Citibank Holder of a related hedge, if the actual
settlement of the sale of the related hedge occurs after the Termination
Settlement Date.  “Delay Compensation” shall accrue (x) in the case of clause
(i) above, from and including the Obligation Settlement Date to but excluding
the actual settlement of the purchase effected to establish the related hedge
(and, during such period, (A) the Counterparty First Floating Amount shall be
calculated by reference to the Spread and not the Floating Rate Option and (B)
Interest and Fee Amounts will be determined without regard to payments in
respect of the interest rate index, but will be determined inclusive of the
applicable spread above such interest rate index, used in the Reference
Obligation Credit Agreement to calculate interest payments in respect of the
related Reference Obligation and in effect during such period) and (y) in the
case of clause (ii) above, from and including the Termination Settlement Date to
but excluding the actual settlement of the sale effected to terminate the
related hedge (and, during such period, (A) the Counterparty First Floating
Amount shall be calculated by reference to the Floating Rate Option and not the
Spread and (B) Interest and Fee Amounts shall be reduced by interest accrued
during such period in excess of the interest rate index used in the Reference
Obligation Credit Agreement to calculate interest payments in respect of the
related Reference Obligation and in effect during such period).  In connection
with any adjustment by reason of Delay Compensation, (i) any initial Payment
Date in this Confirmation determined by reference to the “Obligation Settlement
Date” shall be determined as if the Obligation Settlement Date were the actual
settlement of the purchase of the related hedge and (ii) any final Payment Date
in this Confirmation determined by reference to the “Termination Settlement
Date” shall be determined as if the Termination Settlement Date were the actual
settlement of the termination of the related hedge.

 

(c)                                  If (i) Citibank elects to establish a hedge
as a result of the addition or increase in the Reference Amount of any Reference
Obligation that is the subject of a Transaction and (ii) the Citibank Holder is

 

16

--------------------------------------------------------------------------------


 

unable after using commercially reasonable efforts to effect the settlement of
such hedge, then, by notice to Counterparty, Citibank may in its sole
discretion, specify that such addition or increase in the Reference Amount of
such Reference Obligation shall be of no force or effect (retroactive to the
Obligation Trade Date or the Obligation Settlement Date, as the case may be).

 

7.                                      REPRESENTATIONS, WARRANTIES AND
AGREEMENTS.

 

(a)           Each party hereby agrees as follows, so long as either party has
or may have any obligation under any Transaction.

 

(i)            Non-Reliance.  It is acting for its own account, and it has made
its own independent decisions to enter into such Transaction and as to whether
such Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisors as it has deemed necessary.  It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into such Transaction; it being understood that
information and explanations related to the terms and conditions of such
Transaction shall not be considered investment advice or a recommendation to
enter into such Transaction.  It has not received from the other party any
assurance or guarantee as to the expected results of such Transaction;

 

(ii)           Evaluation and Understanding.  It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of such
Transaction.  It is also capable of assuming, and assumes, the financial and
other risks of such Transaction;

 

(iii)          Status of Parties.  The other party is not acting as a fiduciary
or an advisor for it in respect of such Transaction; and

 

(iv)          Reliance on its Own Advisors.  Without limiting the generality of
the foregoing, in making its decision to enter into, and thereafter to maintain,
administer or terminate, such Transaction, it will not rely on any communication
from the other party as, and it has not received any representation or other
communication from the other party constituting, legal, accounting, business or
tax advice, and it will consult its own legal, accounting, business and tax
advisors concerning the consequences of such Transaction.

 

(b)           Each party acknowledges and agrees that, so long as either party
has or may have any obligation under any Transaction:

 

(i)            such Transaction does not create any direct or indirect
obligation of any Reference Entity or any direct or indirect participation in
any Reference Obligation or any other obligation of any Reference Entity;

 

(ii)           each party and its Affiliates may deal in any Reference
Obligation and may accept deposits from, make loans or otherwise extend credit
to, and generally engage in any kind of commercial or investment banking or
other business with any Reference Entity, any Affiliate of any Reference Entity,
any other person or entity having obligations relating to any Reference Entity
and may act with respect to such business in the same manner as if such
Transaction did not exist and may originate, purchase, sell, hold or trade, and
may exercise consensual or remedial rights in respect of, obligations,
securities or other financial instruments of, issued by or linked to any
Reference Entity, regardless of whether any such action might have an adverse
effect on such Reference Entity, the value of the related Reference Obligation
or the position of the other party to such Transaction or otherwise;

 

17

--------------------------------------------------------------------------------


 

(iii)          except as provided in Clause 7(d)(iii), each party and its
Affiliates and the Calculation Agent may, whether by virtue of the types of
relationships described herein or otherwise, at the date hereof or at any time
hereafter, be in possession of information regarding any Reference Entity or any
Affiliate of any Reference Entity that is or may be material in the context of
such Transaction and that may or may not be publicly available or known to the
other party.  In addition, except as provided in Clause 7(b)(vii), this
Confirmation does not create any obligation on the part of such party and its
Affiliates to disclose to the other party any such relationship or information
(whether or not confidential);

 

(iv)          neither Citibank nor any of its Affiliates shall be under any
obligation to hedge such Transaction or to own or hold any Reference Obligation
as a result of such Transaction, and Citibank and its Affiliates may establish,
maintain, modify, terminate or re-establish any hedge position or any
methodology for hedging at any time without regard to Counterparty. 
Counterparty acknowledges and agrees that it is not relying on any
representation, warranty or statement by Citibank or any of its Affiliates as to
whether, at what times, in what manner or by what method Citibank or any of its
Affiliates may engage in any hedging activities;

 

(v)           notwithstanding any other provision in this Confirmation or any
other document, Citibank and Counterparty (and each employee, representative, or
other agent of Citibank or Counterparty) may each disclose to any and all
persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to them relating to such U.S. tax
treatment and U.S. tax structure (as those terms are used in Treasury
Regulations under Sections 6011, 6111 and 6112 of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”)), other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.  To the extent not inconsistent with the previous sentence,
Citibank and Counterparty will each keep confidential (except as required by
law) all information unless the other party has consented in writing to the
disclosure of such information;

 

(vi)          if Citibank chooses to hold a Reference Obligation as a result of
any Transaction, Citibank shall hold such Reference Obligation directly or
through an Affiliate (the “Citibank Holder”). The Citibank Holder may deal with
such Reference Obligation as if the related Transaction did not exist, provided
that, so long as the Citibank Holder remains the lender of record with respect
to such Reference Obligation, upon any occasion permitting the Citibank Holder
to exercise any right in relation to such Reference Obligation to give or
withhold consent (an “Election”) to an action proposed to be taken (or to be
refrained from being taken), the Citibank Holder shall, insofar as permitted
under (x) applicable laws, rules and regulations and (y) each provision of any
agreement or instrument evidencing or governing such Reference Obligation (and,
in the case of any participation interest, governing such participation
interest), give its consent to the action proposed to be taken (or to be
refrained from being taken), unless (A) Counterparty, by timely notice to
Citibank, requests (a “Counterparty Election Request”) that the Citibank Holder
withhold such consent and (B) the Citibank Holder, in its sole discretion,
elects to withhold such consent in accordance with the Counterparty Election
Request.  Notwithstanding the foregoing: (1) the Citibank Holder shall have no
obligation to respond to, or consult with Counterparty in relation to, a
Counterparty Election Request (failure to respond to a Counterparty Election
Request being deemed a denial); (2) the Citibank Holder shall have no other
duties or obligations to Counterparty of any nature with respect to any Election
or any Counterparty Election Request; (3) the Citibank Holder shall not be
liable to Counterparty or any of its Affiliates for the consequences of any
consent given or withheld by the Citibank Holder in connection with such
Reference Obligation (whether or not pursuant to a Counterparty Election
Request); and (4) if the Citibank Holder elects in its sole discretion to
withhold its consent in accordance with a

 

18

--------------------------------------------------------------------------------


 

Counterparty Election Request, the Citibank Holder may subsequently determine to
give such consent at any time without notice to Counterparty; and

 

(vii)         in connection with each Reference Obligation that is held by a
Citibank Holder as a result of any Transaction, the Citibank Holder will
promptly (and in any event within one Business Day after receipt) deliver or
cause to be delivered to Counterparty the following information and
documentation, in each case, to the extent actually received by the Citibank
Holder from the Reference Entity or its agents under the related Reference
Obligation Credit Agreement:  all notices of any borrowings, prepayments and
interest rate settings, all amendments, consents, waivers and other
modifications (whether final or proposed) in relation to the terms of the
Reference Obligation; and all notices given by the Reference Entity to the
lenders or their agent or by the lenders or their agent to the Reference Entity
in relation to the exercise of remedies.

 

(c)           Each of the parties hereby represents that, on each date on which
a Transaction is entered into hereunder:

 

(i)            it is entering into such Transaction for investment, financial
intermediation, hedging or other commercial purposes; and

 

(ii)           (x) it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended (the “CEA”), (y)
the Master Agreement and each Transaction are subject to individual negotiation
by each party, and (z) neither the Master Agreement nor any Transaction will be
executed or traded on a “trading facility” within the meaning of Section 1a(33)
of the CEA.

 

(d)           Counterparty hereby represents to Citibank that:

 

(i)            its financial condition is such that it has no need for liquidity
with respect to its investment in any Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.  Its investments in and liabilities in respect of any Transaction,
which it understands is not readily marketable, is not disproportionate to its
net worth, and it is able to bear any loss in connection with any Transaction,
including the loss of its entire investment in such Transaction;

 

(ii)           it understands no obligations of Citibank to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Citibank or any governmental agency;

 

(iii)          as of (x) the relevant Obligation Trade Date and (y) any date on
which a sale is effected pursuant to Clause 4(a) or on which the Calculation
Agent solicits Firm Bids pursuant to Clause 4(b), neither Counterparty nor any
of its Affiliates, whether by virtue of the types of relationships described
herein or otherwise, is on such date in possession of information regarding any
related Reference Entity or any Affiliate of such Reference Entity that is or
may be material in the context of such Transaction or the purchase or sale of
any related Reference Obligation unless such information either (x) is publicly
available or (y) has been made available to each registered owner of such
Reference Obligation on a basis that permits such registered owner to disclose
such information to any assignee of or participant (whether on a funded or
unfunded basis) in, or any prospective assignee of or participant (whether on a
funded or unfunded basis) in, any rights or obligations under the related
Reference Obligation Credit Agreement;

 

19

--------------------------------------------------------------------------------


 

(iv)          Counterparty is a wholly owned subsidiary of a United States
person, within the meaning of Section 7701(a)(30) of the Code, and has elected
to be treated as a disregarded entity for U.S. Federal income tax purposes;

 

(v)           it has delivered to Citibank on or prior to the Trade Date (and it
will, prior to any expiration of any such form previously so delivered, deliver
to Citibank) a United States Internal Revenue Service Form W-9 (or applicable
successor form), properly completed and signed (which representation shall also
be made for purposes of Section 3(f) of the Master Agreement);

 

(vi)          it could have received all payments on the Reference Obligation
without U.S. Federal or foreign withholding tax if it owned the Reference
Obligation (which representation shall also be made for purposes of Section 3(f)
of the Master Agreement); and

 

(vii)         it is not, for U.S. Federal income tax purposes, a tax-exempt
organization.

 

(e)                                  Except for disclosure authorized pursuant
to Clause 7(b)(v), Counterparty agrees to be bound by the confidentiality
provisions of the related Reference Obligation Credit Agreement with respect to
all information and documentation in relation to a Reference Entity or a
Reference Obligation delivered to Counterparty hereunder. Counterparty
acknowledges that such information may include material non-public information
concerning the Reference Entity or its securities and agrees to use such
information in accordance with applicable law, including Federal and State
securities laws.

 

(f)                                   Multiple Transaction Payment Netting under
Section 2(c) of the Master Agreement will apply to the Transactions to which
this Confirmation relates.

 

(g)                                  Notwithstanding anything in the Master
Agreement to the contrary, Citibank will not be required to pay any additional
amount under Section 2(d)(i) of the Master Agreement in respect of any deduction
or withholding for or on account of any Tax in relation to any payment under any
Transaction that is determined by reference to interest or fees payable with
respect to any Reference Obligation.  If Citibank is required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
to make any deduction or withholding for or on account of any Tax in relation to
any payment under any Transaction that is determined by reference to interest or
fees payable with respect to any Reference Obligation and Citibank does not so
deduct or withhold, then Section 2(d)(ii) of the Master Agreement shall be
applicable.

 

8.                                      ADJUSTMENTS RELATING TO CERTAIN UNPAID
OR RESCINDED PAYMENTS.

 

(a)                                 If (i) Citibank makes any payment to
Counterparty as provided under Clause 2 and the corresponding Interest and Fee
Amount is not paid (in whole or in part) when due or (ii) any Interest and Fee
Amount in respect of a Reference Obligation is required to be returned (in whole
or in part) by a holder of such Reference Obligation (including, without
limitation, the Citibank Holder) to the applicable Reference Entity or paid to
any other person or entity or is otherwise rescinded pursuant to any bankruptcy
or insolvency law or any other applicable law, then Counterparty will pay to
Citibank, upon request by Citibank, such amount (or portion thereof) so not paid
or so required to be returned, paid or otherwise rescinded.  If such returned,
paid or otherwise rescinded amount is subsequently paid, Citibank shall pay such
amount (subject to Clause 8(c)) to Counterparty within seven Business Days after
the date of such subsequent payment.

 

(b)                                 If, with respect to any Repaid Obligation,
the corresponding payment of principal of the Repaid Obligation is required to
be returned (in whole or in part) by a holder thereof (including, without
limitation, the Citibank Holder) to the applicable Reference Entity or paid to
any other person or entity or

 

20

--------------------------------------------------------------------------------

 

is otherwise rescinded pursuant to any bankruptcy or insolvency law or any other
applicable law, then (i) the parties hereto shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
obligations of the parties hereunder shall continue as though no Repayment had
occurred and (ii) without limiting the generality of the foregoing, if either
party has made a payment to the other party in respect of Capital Appreciation
or Capital Depreciation related to such Repayment as provided under Clause 2,
then the party that received the payment in respect of such Capital Appreciation
or Capital Depreciation, as applicable, shall repay such amount (subject to
Clause 8(c)) to the other party.  If such returned, paid or otherwise rescinded
amount is subsequently paid by the related Reference Entity or any such other
person or entity, then the relevant party shall pay the amount of such Capital
Appreciation or Capital Depreciation, as applicable, within seven Business Days
after the date of such subsequent payment.

 

(c)           Amounts payable pursuant to this Clause 8 shall be subject to
adjustment by the Calculation Agent in good faith and on a commercially
reasonable basis, as agreed by Citibank and Counterparty, in order to preserve
for the parties the intended economic risks and benefits of the relevant
Transaction.

 

(d)           The payment obligations of Citibank and Counterparty pursuant to
this Clause 8 shall survive the termination of all Transactions.

 

9.             CREDIT SUPPORT.

 

Notwithstanding anything in the Credit Support Annex (the “Credit Support
Annex”) to the Schedule to the Master Agreement to the contrary, the following
collateral terms shall apply to each Transaction to which this Confirmation
relates (capitalized terms used in this Clause 9 but not otherwise defined in
this Confirmation have the respective meanings given to such terms in the Credit
Support Annex):

 

(a)           With respect to each Transaction to which this Confirmation
relates, a single “Independent Amount” shall be applicable to Counterparty in an
amount equal to the Notional Amount with respect to such Transaction (or, in the
case of any increase of the Notional Amount under any Transaction, the amount of
such increase) multiplied by the Independent Amount Percentage applicable to
such Transaction.  Not later than the Effective Date, Counterparty as Pledgor
will Transfer to Citibank as Secured Party Eligible Collateral having a Value as
of the date of Transfer equal to the aggregate of all Independent Amounts
determined pursuant this Clause 9(a).  If the aggregate of all Independent
Amounts on any date would increase as a result of an increase in the Portfolio
Notional Amount on such date and the aggregate Value of Eligible Collateral
Transferred to Citibank pursuant to this Clause 9(a) prior to such date is less
than the aggregate of all Independent Amounts as so increased, then Counterparty
as Pledgor will Transfer to Citibank as Secured Party Eligible Collateral having
a Value as of the date of Transfer equal to the greater of (i) USD250,000 and
(ii) the amount of such shortfall.

 

(b)           In no event shall Citibank as Secured Party be obligated to
Transfer Posted Credit Support in respect of a Return Amount to Counterparty as
Pledgor if the Value as of any Valuation Date of all Posted Credit Support held
by Citibank as Secured Party would be less than the aggregate of all Independent
Amounts determined pursuant to Clause 9(a).

 

(c)           Solely for the purpose of determining any Delivery Amount or
Return Amount pursuant to the Credit Support Annex, (i) in no event shall
Counterparty as a Secured Party have any positive “Exposure” to Citibank with
respect to the Transactions (in aggregate) to which this Confirmation relates or
(ii) without limiting Clause 3(b), in no event shall Citibank as a Secured Party
have any positive “Exposure” to Counterparty with respect to the Transactions
(in aggregate) to which this Confirmation relates. For purposes of calculating
“Exposure” with respect to any Transaction to

 

21

--------------------------------------------------------------------------------


 

which this Confirmation relates, (i) Citibank shall be the sole Valuation Agent
and shall determine any Market Quotation in relation to such Transaction, (ii)
such Market Quotation will be determined by the Valuation Agent using its
estimate of the amount that would be paid to or by the Secured Party based on
the application of Section 6(e)(ii)(1) of the Master Agreement, (iii) such
Market Quotation may from time to time be determined by the Valuation Agent in
its sole discretion and without notice to Counterparty solely in respect of
payments in respect of Capital Appreciation or Capital Depreciation that would
have been required in respect of a Transaction after the relevant Early
Termination Date (provided that the Valuation Agent will not thereafter be
precluded from making such determination with respect to all payments and
deliveries that would have been required after the relevant Early Termination
Date, regardless of the absence of notice thereof to Counterparty) and (iv) if
Counterparty disputes the calculation of Exposure with respect to such
Transaction, the Valuation Agent will recalculate Exposure for such Transaction
on the basis that the market value of the related Reference Obligation is equal
to its Current Price.

 

(d)           If Counterparty enters into any Transaction under the Master
Agreement other than the Transactions contemplated by this Confirmation (each, a
“Separate Transaction”), then the Credit Support Amount with respect to
Counterparty as Pledgor shall never be less than the “Credit Support Amount”
with respect to Counterparty as Pledgor calculated (i) solely with reference to
all Separate Transactions and (ii) without regard to the aggregate of all
Independent Amounts applicable to Counterparty as Pledgor under this
Confirmation.

 

(e)           Each Business Day shall be a Valuation Date.

 

(f)            The “Interest Rate” will be (i) the overnight ask rate in effect
for such day, as set forth opposite the caption “O/N” under the heading “USD” on
Reuters Page LIBOR01 or any successor page thereto on or about 11:00 a.m., New
York time, on such day, or (ii) if no successor page is quoted, the rate in
effect for such day, as set forth in H.15(519) for that day opposite the caption
“Federal Funds (Effective)” and if the rate is not yet published in H.15(519),
the rate for such day will be the rate set forth in Composite 3:30 p.m.
Quotations for U.S. Government Securities for that day under the caption
“Federal Funds/Effective Rate”.  If on any day the appropriate rate for such day
is not published in either H.15(519) or Composite 3:30 p.m. Quotations for U.S.
Government Securities, the rate for such day will be the arithmetic mean of the
rate for the last transaction in overnight U.S. Dollar Federal funds arranged by
three leading brokers of U.S. Dollar federal funds transactions in New York City
selected by Citibank in good faith prior to 9:00 a.m., New York City time on
such day.  “H.15(519)” means the weekly statistical release designated as such,
or any successor publication, published by the Board of Governors of the Federal
Reserve System.  “Composite 3:30 p.m. Quotations for U.S. Government Securities”
means the daily statistical release designated as such, or any successor
publication, published by the Federal Reserve Bank of New York, or (iii) if such
Federal funds rate is not available, any page agreed by the parties.  Transfers
of the Interest Amount will be made in arrears on the seventh Business Day
following the last day of each Monthly Period.

 

(g)           Any Transfer required to be made pursuant to this Clause 9 shall
be a Transfer made under the Credit Support Annex (and not a payment or delivery
made under Section 2(a)(i) of the Master Agreement).

 

22

--------------------------------------------------------------------------------


 

10.          NOTICE AND ACCOUNT DETAILS.

 

Notices to Citibank:

 

Citibank, N.A., New York Branch

390 Greenwich Street, 4th Floor

New York, New York 10013

Tel:  (212) 723-6181

Fax:  (646) 291-5779

Attn:  Mitali Sohoni

 

with a copy to:

 

Office of the General Counsel

Fixed Income and Derivatives Sales and Trading

Citibank, N.A., New York Branch

388 Greenwich Street, 17th Floor

New York, New York 10013

Tel:  (212) 816-2121

Fax:  (646) 862-8431

Attn:  Craig Seledee

 

Notices to Counterparty:

 

As set forth in Part 4 of the Schedule to the Master Agreement

 

Payments to Citibank:

 

Citibank, N.A., New York

ABA No.:  021-000-089

Account No.:  00167679

Ref:  Financial Futures

 

Payments to Counterparty:

 

Any payment to be made to Counterparty shall be subject to the condition that
Citibank shall have received notice of the account to which such payment is to
be made not less than three Local Business Days prior to the date of such
payment.

 

11.          OFFICES.

 

(a)           The Office of Citibank for each Transaction:

 

New York, NY

 

23

--------------------------------------------------------------------------------


 

(b)           The Office of Counterparty for each Transaction:

 

Philadelphia, PA

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having a duly authorized officer of Counterparty execute this
Confirmation and return the same by facsimile to the attention of the individual
at Citibank indicated on the first page hereof.

 

Very truly yours,

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ David Santos

 

 

Name: David Santos

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

CONFIRMED AND AGREED

 

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

EP INVESTMENTS LLC

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: Executive Vice President

 

 

24

--------------------------------------------------------------------------------


 

ANNEX A

 

ADDITIONAL DEFINITIONS

 

“Affiliate”, for purposes of this Confirmation only, has the meaning given to
such term in Rule 405 under the Securities Act of 1933, as amended.

 

“Approved Buyer” means (a) any entity listed in Annex III hereto (as such Annex
may be amended by mutual written consent of the parties hereto from time to
time) so long as its long-term unsecured and unsubordinated debt obligations on
the “trade date” for the related purchase or submission of a Firm Bid
contemplated hereby are rated at least “A2” by Moody’s and at least “A” by S&P
and (b) if an entity listed in Annex III hereto is not the principal banking or
securities Affiliate within a financial holding company group, the principal
banking or securities Affiliate of such listed entity within such financial
holding company group so long as such obligations of such Affiliate have the
rating indicated in clause (a) above.

 

“Capital Appreciation” and “Capital Depreciation” mean, for any Total Return
Payment Date, the amount determined according to the following formula for the
applicable Terminated Obligation or Repaid Obligation:

 

Final Price — Applicable Notional Amount

 

where

 

“Final Price” means (a) in the case of any Terminated Obligation, the amount
determined pursuant to Clause 4, and (b) in the case of any Repaid Obligation,
the amount determined pursuant to Clause 5, and

 

“Applicable Notional Amount” means the Notional Funded Amount (determined
immediately prior to the related Repayment Date or Termination Trade Date) for
such Terminated Obligation or Repaid Obligation, as applicable.

 

If such amount is positive, such amount is “Capital Appreciation” and if such
amount is negative, the absolute value of such amount is “Capital Depreciation”.

 

“Committed Obligation” means (a) any Delayed Drawdown Reference Obligation and
(b) any Revolving Reference Obligation.

 

“Costs of Assignment” means, in the case of any Terminated Obligation, the sum
of (a) any actual costs of transfer or assignment paid by the seller under the
terms of any Terminated Obligation or otherwise actually imposed on the seller
by any applicable administrative agent, borrower or obligor incurred in
connection with the sale of such Terminated Obligation and (b) any reasonable
expenses incurred by the seller in connection with such sale and, if transfers
of the Terminated Obligation are subject to the Standard Terms and Conditions
for Distressed Trade Confirmations, as published by the LSTA and as in effect on
the Obligation Trade Date, reasonable legal costs incurred by the seller in
connection with such sale, in each case to the extent not already reflected in
the Final Price.

 

“Credit Event” means the occurrence of a Bankruptcy or Failure to Pay.  For
purposes of the determination of whether a Credit Event has occurred, the
Obligation Category will be Borrowed Money, the Payment Requirement will be
USD1,000,000 and no Obligation Characteristics will be specified.  Capitalized
terms used in this definition but not defined in this Confirmation shall have
the meanings specified in the 2003 ISDA Credit Derivatives Definitions.

 

25

--------------------------------------------------------------------------------


 

“Current Price” means, with respect to any Reference Obligation on any date of
determination, the Calculation Agent’s determination of the net cash proceeds
that would be received from the sale on such date of determination of such
Reference Obligation, net of the related Costs of Assignment.  If Counterparty
disputes the Calculation Agent’s determination of the Current Price of any
Reference Obligation, then Counterparty may, no later than two hours after
Counterparty is given notice of such determination, (a) designate two Dealers of
credit standing acceptable to Citibank in the exercise of its reasonable
discretion and (b) provide to Citibank within such two-hour period with respect
to each such Dealer a Firm Bid with respect to the entire Reference Amount of
the Reference Obligation. The highest of such two Firm Bids will be the Current
Price.  The “Current Price” shall be expressed as a percentage of par and will
be determined exclusive of accrued interest.

 

“Dealer” means (a) any nationally recognized independent dealer in the related
Reference Obligation chosen by the Calculation Agent or its designated
Affiliate, (b) any Approved Buyer or other entity designated by the Calculation
Agent and having a credit standing acceptable to Citibank and (c) any Approved
Buyer designated by Counterparty pursuant to Clause 4(b).

 

“Delayed Drawdown Reference Obligation” means a Reference Obligation that (a)
requires the holder thereof to make one or more future advances to the borrower
under the instrument or agreement pursuant to which such Reference Obligation
was issued or created, (b) specifies a maximum amount that can be borrowed on
one or more fixed borrowing dates and (c) does not permit the re-borrowing of
any amount previously repaid; provided that, on any date on which all
commitments by the holder thereof to make advances to the borrower under such
Delayed Drawdown Reference Obligation expire or are terminated or reduced to
zero, such Reference Obligation shall cease to be a Delayed Drawdown Reference
Obligation.

 

“Expense or Other Payment” means the aggregate amount of any payments (other
than extensions of credit) due from the lender(s) in respect of any Reference
Obligation, including, without limitation, (a) any expense associated with any
amendment, modification or waiver of the provisions of a credit agreement, (b)
any reimbursement of any agents under the provisions of a credit agreement, and
(c) any indemnity or other similar payment, including amounts owed on or after
the related Obligation Termination Date in respect of amounts incurred or any
event that occurred before the related Obligation Termination Date.

 

“Interest and Fee Amount” means, for any Citibank Fixed Amount Payer Payment
Date and any Transaction, the aggregate amount of interest (including interest
breakage costs), fees (including, without limitation, amendment, consent,
tender, facility, letter of credit and other similar fees) and other amounts
(other than in respect of principal and premium paid in respect of principal)
paid with respect to the related Reference Obligation (after deduction of any
withholding taxes for which the Reference Entities are not obligated to
reimburse holders of the related Reference Obligation, if applicable) during the
relevant Citibank Fixed Amount Payer Calculation Period; provided that Interest
and Fee Amounts:

 

(a)           in the case of “Interest and Accruing Fees” (as defined in the
“Standard Terms and Conditions for Par/Near Par Trade Confirmations” or
“Standard Terms and Conditions for Distressed Trade Confirmations”, as
applicable to the relevant Reference Obligation, most recently published by the
LSTA prior to the Trade Date), shall not include any amounts that accrue prior
to the Obligation Settlement Date for the related Reference Obligation or that
accrue on or after the Obligation Termination Date for the related Reference
Obligation or portion thereof,

 

(b)           in the case of “Non-Recurring Fees” (as so defined), shall not
include any amounts that (i) accrue prior to the Obligation Trade Date for the
related Reference Obligation or that accrue on or after the Termination Trade
Date for the related Reference Obligation or portion thereof or (ii) to the

 

26

--------------------------------------------------------------------------------


 

extent that such amounts are payable contingent upon whether a consent is given
or withheld by the record owner of the related Reference Obligation, accrue with
respect to the related Reference Obligation that is not held by or on behalf of
Citibank as a hedge for the related Transaction,

 

(c)           shall be determined after deducting any Costs of Assignment that
would be incurred by a buyer in connection with any purchase of the Reference
Obligation as a hedge for such Transaction and, in connection with the
establishment by the Citibank Holder of a related hedge in respect of such
Transaction, shall be adjusted by any Delay Compensation as provided in Clause
6(b); and

 

(d)           in the case of any Transaction as to which the related Reference
Obligation is a Committed Obligation, shall include only 75% of fees that are
stated to accrue on or in respect of the unfunded portion of any Commitment
Amount.

 

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement, revolving loan agreement or other
similar credit agreement.

 

“LSTA” means The Loan Syndications and Trading Association, Inc. and any
successor thereto.

 

“Rate Payments” means Counterparty First Floating Amounts and Citibank Fixed
Amounts.

 

“Revolving Reference Obligation” means a Reference Obligation that (a) requires
the holder thereof to make one or more future advances to the borrower under the
instrument or agreement pursuant to which such Reference Obligation was issued
or created, (b) specifies a maximum aggregate amount that can be borrowed and
(c) permits, during any period on or after the date on which the holder thereof
acquires such Reference Obligation, the re-borrowing of any amount previously
repaid; provided that, on the date that all commitments by the holder thereof to
make advances to the borrower under such Revolving Reference Obligation expire
or are terminated or reduced to zero, such Reference Obligation shall cease to
be a Revolving Reference Obligation.

 

“Subordinate” means, with respect to an obligation (the “Subordinated
Obligation”) and another obligation of the obligor thereon to which such
obligation is being compared (the “Senior Obligation”), a contractual, trust or
similar arrangement (without regard to the existence of preferred creditors
arising by operation of law or to collateral, credit support, lien or other
credit enhancement arrangements or provisions regarding the application of
proceeds of any of the foregoing) providing that (i) upon the liquidation,
dissolution, reorganization or winding up of the obligor, claims of the holders
of the Senior Obligation will be satisfied prior to the claims of the holders of
the Subordinated Obligation or (ii) the holders of the Subordinated Obligation
will not be entitled to receive or retain payments in respect of their claims
against the obligor at any time that the obligor is in payment arrears or is
otherwise in default under the Senior Obligation.

 

“Term Obligation” means any Reference Obligation that is not a Committed
Obligation.

 

“Terminated Obligation” means any Reference Obligation or portion of any
Reference Obligation that is terminated pursuant to Clause 3.

 

“Termination Settlement Date” means, for any Terminated Obligation, the date
customary for settlement, substantially in accordance with the then-current
market practice in the principal market for such Terminated Obligation (as
determined by the Calculation Agent), of the sale of such Terminated Obligation
with the trade date for such sale occurring on the related Termination Trade
Date.

 

27

--------------------------------------------------------------------------------


 

“Termination Trade Date” means, with respect to any Terminated Obligation, the
date so designated in the related Accelerated Termination Notice; provided that:

 

(a)           except as provided in the following clause (b), if the related
Final Price is not determined in accordance with Clause 4(a), the “Termination
Trade Date” will be the bid submission deadline for the Firm Bid or combination
of Firm Bids for all of the Reference Amount of such Terminated Obligation that
are to be the basis for determining the Final Price of such Terminated
Obligation as designated by the Calculation Agent in order to cause the related
Total Return Payment Date to occur as promptly as practicable (in the discretion
of the Calculation Agent) after the date originally designated as the
“Termination Trade Date” in the related Accelerated Termination Notice; and

 

(b)           in respect of the Scheduled Termination Date, if the related Final
Price is not determined in accordance with Clause 4(a), the “Termination Trade
Date” will be the date so designated by the Calculation Agent in its discretion,
occurring during the 30 calendar days preceding the Scheduled Termination Date
(or earlier in the case of any Terminated Obligation determined by the
Calculation Agent in its sole discretion to be a distressed loan or other
obligation) in a manner reasonably likely to cause the final Total Return
Payment Date to occur on the Scheduled Termination Date.

 

The Calculation Agent shall notify the parties of any Termination Trade Date
designated by it pursuant to the foregoing proviso.

 

“Total Return Payment Date” means, with respect to any Terminated Obligation or
Repaid Obligation, the seventh Business Day next succeeding the last day of the
Monthly Period during which the related Obligation Termination Date occurs.

 

28

--------------------------------------------------------------------------------


 

ANNEX I

 

Reference
Obligation

 

Reference
Entity

 

Reference
Amount

 

Outstanding
Principal
Amount

 

Initial
Price
(%)

 

Independent
Amount
Percentage
(%)

 

Obligation
Trade
Date

 

Obligation
Settlement
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

ANNEX II

 

OBLIGATION CRITERIA

 

The “Obligation Criteria” are as follows:

 

(i)            The obligation is a Loan.

 

(ii)           The obligation is denominated in USD.

 

(iii)          The obligation is secured.

 

(iv)          The obligation is not Subordinate.

 

(v)           The obligation constitutes a legal, valid, binding and enforceable
obligation of the applicable Reference Entity, enforceable against such person
in accordance with its terms.

 

(vi)          Except for any Delayed Drawdown Reference Obligation or Revolving
Reference Obligation, the obligation does not require any future advances to be
made to the related issuer or obligor on or after the relevant Obligation Trade
Date.

 

(vii)         On the relevant Obligation Trade Date for the Transaction relating
to the obligation, the obligation is in the form of, and is treated as,
indebtedness for U.S. Federal income tax purposes.

 

(viii)        Transfers thereof on the Obligation Trade Date may be effected
pursuant to the Standard Terms and Conditions for Par/Near Par Trade
Confirmations and not the Standard Terms and Conditions for Distressed Trade
Confirmations, in each case as published by the LSTA and as in effect on the
Obligation Trade Date.

 

(ix)         On the Obligation Trade Date the obligation is part of a fungible
class of debt obligations (as to issuance date and all economic terms) of at
least USD150,000,000.

 

(x)            The obligation has as of the Obligation Trade Date a Moody’s
Rating of at least B3 and an S&P Rating of at least B-.

 

(xi)           The obligation has an Initial Price as of the Obligation Trade
Date of at least 80%.

 

(xii)          Either (x) the obligation is on the Obligation Trade Date the
subject of at least two bid quotations from nationally recognized independent
dealers in the related obligation as reported on a nationally recognized pricing
service or (y) the obligation satisfies each of the following four conditions: 
(A) the obligation was originated not more than 30 days prior to the Obligation
Trade Date, (B) the obligation is on the Obligation Trade Date the subject of at
least one bid quotation from a nationally recognized independent dealer in the
related obligation as reported on a nationally recognized pricing service, (C)
on the Obligation Trade Date the obligation is part of a fungible class of debt
obligations (as to issuance date and all economic terms) of at least
USD150,000,000 and (D) the obligation has as of the Obligation Trade Date a
Moody’s Rating of at least B2 and an S&P Rating of at least B.

 

30

--------------------------------------------------------------------------------


 

ANNEX III

 

APPROVED BUYERS

 

Bank of America, NA

The Bank of Montreal

The Bank of New York Mellon, N.A.

Barclays Bank plc

BNP Paribas

Calyon

Canadian Imperial Bank of Commerce

Citibank, N.A.

Credit Agricole S.A.

Credit Suisse

Deutsche Bank AG

Dresdner Bank AG

Goldman Sachs & Co.

HSBC Bank

JPMorgan Chase Bank, N.A.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Morgan Stanley & Co.

Natixis

Northern Trust Company

Royal Bank of Canada

The Royal Bank of Scotland plc

Societe Generale

The Toronto-Dominion Bank

UBS AG

U.S. Bank, National Association

Wachovia Bank National Association

Wells Fargo Bank, National Association

 

31

--------------------------------------------------------------------------------
